 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Life and Accident InsuranceCompany of KentuckyandInsurance Workers InternationalUnion, AFL-CIO.CaseNo. 8-CA-3567.April 21, 1966DECISION AND ORDEROn December 10, 1964, Trial Examiner Owsley Vose issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent and the Charging Party filed excep-tions to the Trial Examiner's Decision and supporting briefs.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the National Labor Relations Board has delegated itspowers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning and Brown].The Board has considered the Trial Examiner's Decision and theentire record in this case, including the exceptions and briefs, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.2[The Board adopted the Trial Examiner's Recommended Order.]'The Respondent's request for oral argument is hereby denied, as the record, includingthe exceptions and briefs, adequately presentsthe issuesand positions of the parties.2The Respondent contends that the unit, including debit agents at the Respondent'sCleveland 1 and 2 district offices which serve the entire Cleveland, Ohio, area, found ap-propriate, is too limited in scope because these offices are not sufficiently autonomous andbecause the unit excludes the Akron, Ohio, and other offices, in Ohio and other States.InMetropolitan Life Insurance Company (Woonsocket, R.I.),156 NLRB 1408, the Boardreviewedand reaffirmeditsdecisioninMetropolitan Life Insurance Company,138NLRB 512, where on facts substantially similar to those in theinstant case,the Boardfound appropriatea six-office unit of debit agents covering the entire Cleveland area andspecificallyexcluded the Akron and other offices.We find those decisions dispositive ofthe unit issue in the instant case, and therefore find the Respondent's contentions withoutmerit.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE PROCEEDINGS1.THE ANTECEDENT REPRESENTATION CASEAfter the usual proceedings under Section 9 of the Act in which the Respondentwas represented by counsel and fully participated, the Regional Director for Region 8of the National Labor Relations Board at Cleveland, Ohio, issued a Decision andDirection of Election among the following employees whom he found constituted aunit appropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act:All debit agents employed at or working out of the Employer's Cleveland I andCleveland 2 district offices located in Cleveland, Ohio, excluding office clericalemployees, special agents, district managers, assistant district managers, superin-tendents, assistant superintendents, and professional employees, guards, and all othersupervisors as defined in the Act.158NLRB No. 31. AMERICAN LIFE & ACCIDENT INSURANCE CO. OF KY.259Pursuant to Section 102.67(b) and (c) of the Board's Rules and Regulations, Series8, as amended, the Respondent thereafter filed a request for review of the RegionalDirector's Decision and Direction of Election with the Board in Washington, D.C.By order dated April 15, 1964, the Board denied the Respondent's request for reviewon the grounds that it raised no substantial issue warranting review.On April 28, 1964, the Regional Director, following a secret-ballot election con-ducted under his supervision, certified that a majority of the employees in the unitstated above had designated the Charging Party, hereinafter referred to as the Union,as their representative for the purposes of collective bargaining, and therefore was theexclusive collective-bargaining representative of the employees in said bargaining unit.II.THE INSTANT UNFAIR LABOR PRACTICE CASEUpon a charge filed by the Union on July 10, 1964, the said Regional Directorissued a complaint on behalf of the General Counsel of the Board on August 7, 1964.As is more fully set forth in the Trial Examiner's Opinion Accompanying the SecondOrder to Show Cause, which is attached as Appendix A, the complaint, after settingforth the usual jurisdictional allegations (paragraphs 1 through 5 inclusive),allegedthat: (1) The employees in the above-stated unit constitutean appropriatecollective-bargaining unit within the meaning of Section 9(b) of the Act (paragraph 6); (2) onor about April 21, 1964, a majority of the employees in the unit described above, inthe secret-ballot election, designated the Union as their collective-bargaining repre-sentative, and that the Regional Director, on April 28, 1964, in Case No. 8-RC-5456certified the Union as the exclusive collective-bargaining representative of the employ-ees in the above-stated unit (paragraph 7); (3) at all times since April 28, 1964, theUnion has been the exclusive bargaining representative of all the employees in saidunit, as provided in Section 9(a) of the Act (paragraph 8); (4) commencing on orabout May 11, 1964, and continuing to date, the Union has requested, and is request-ing, the Respondent to bargain collectively with it as the exclusive representative ofthe employees in said unit (paragraph 9); and (5) commencing on or about May 13,1964, and at all times thereafter, the Respondent refused, and continues to refuse, torecognize or bargain collectively with the Union as exclusive collective-bargainingrepresentative of all the employees in said unit (paragraph 10).Paragraphs 11through 14, inclusive, of the complaint contain the usual conclusory allegations thatthe conduct described above constitutes unfair labor practices affecting commercewithin the meaning of Section 8(a)( I) and (5) of the Act.On August 25, 1964, the Respondent filed an answer to the complaint in which itadmitted the jurisdictional allegations of the complaint and that the Union was a labororganization within themeaning ofSection 2(5) of the Act. It denied the allegationsof paragraph 6 and 8 of the complaint regarding the appropriate bargaining unit andthe Union's status as exclusive representative of the employees therein.With respect to the allegations of paragraph 7 of the complaint, the Respondentadmitted that a majority of the employees in the unit alleged to be appropriate hadcasttheir ballots for the Union in the Board-conducted election.The Respondentanswered paragraph 9 of the complaint dealing with the Union's request to it to bar-gaincollectively by stating, among other things, "that said Union did on or aboutMay 11, 1964, request the Respondent to bargain but that there has been no requestto bargain since on or about May 11, 1964."Answering paragraph 10 of the com-plaint which alleged that the Respondent had refused,and continuesto refuse, torecognizeand bargain collectively with the Union, the Respondent stated "that it hasnever refused to bargain with said Union but that it has and does refuse to recognizesaid Union as the bargaining representative of any of Respondent's employees."On September9, 1964, the General Counsel filed a Motion for Judgment on thePleadings requesting,in view of the admissions contained in theRespondent's answer,thatthe allegationsof the complaint be found to be true and that the Trial Examinermake findings of fact andconclusionsof law in conformity with the allegations of thecomplaint.Thereafter,counsel forthe Unionjoinedin the General Counsel's Motionfor Judgmenton thePleadings.On September 23, 1964, Trial Examiner Owsley Vose, designated as the Trial Exam-iner to hear this case,issued anorder directing the Respondent to show cause whythe notice of hearing in this proceeding should not be vacated and the legal issuesresolved by a written decision after the submission of briefs.The order further pro-vided that if the Respondent believed that there were any issues of fact requiring reso-lution by a formal hearing, the Respondent should set forth, in an offer of proof, therelevant facts which it proposed to adduce.The Order to Show Cause is attached asAppendix B. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn response to the Order to Show Cause, the Respondent filed an amended answer inwhich it eliminated the factual admissions regarding the Union's bargaining requestand the Respondent's continuing refusal to recognize the Union and simply deniedthese allegations of the complaint.The text of the pertinent allegations of the com-plaint and the Respondent's amended answer are set forth in my Opinion Accompany-ing the Second Order to Show Cause which is attached as Appendix A. TheRespondent's amended answer did not contain any clarifying allegations of factwhatever.Deeming the Respondent's amended answer not responsive to his Order to ShowCause and concluding that the Respondent's position required further clarification, Iissued on October 9, 1964, a Second Order to Show Cause and an AccomapnyingOpinion.The Second Order to Show Cause directed the Respondent to state whetherin fact, as stated in its original answer and contrary to the allegations of theRespondent's amended answer, (a) The Union, on or about May 11, 1964, did requestthe Respondent to bargain collectively; and (b) The Respondent has and does refuseto recognize the Union as the bargaining representative of any of its employees.TheSecond Order to Show Cause further directed the Respondent to state what, if any,issues it proposed to tender in this case other than these already litigated in the repre-sentation proceeding, and to state the general nature of the facts which the Respondentproposed to adduce regarding such issues, and insofar as the Respondent intended toraise issues previously litigated in the representation case, state the general nature ofthe facts which the Respondent proposed to adduce and the basis for its position thatsuch facts are admissible in evidence in this case.On October 19, 1964, the Respondent filed an answer to my Second Order to ShowCause.In this answer the Respondent affirmed the truthfulness of the admissions inits original answer regarding the Union's May 11, 1964, request to bargain and itscontinuing refusal to recognize the Union as the bargaining representative of any ofits employees.In its answer to the Second Order to Show Cause, the Respondentcontended that these admissions were insufficient to establish a violation of Section8(a) (5) of the Act and that it was necessary to take testimony regarding the refusal-to-bargain aspect of the violation.The Respondent also made various other conten-tions in this answer as to the invalidity of the appropriate unit determination hereininvolved.However, the Respondent did not offer to adduce any evidence other thanas to matters already litigated in the representation case, or as to the matters whichwere properly litigable in the representation case.The Respondent made no profferof previously unavailable evidence or of any evidence of events subsequent to thehearing in the representation case which might have been relevant in this case.Upon consideration of the Respondent's answer to the Second Order to Show Causeand the pleadings as a whole, I concluded that most of the matters raised therein hadbeen considered and disposed of by the Board when it denied the Respondent's requestfor review, that the alleged factual issue regarding the refusal to bargain was disposedof by the Respondent's admissions as to the Union's May 11, 1964, collective-bargaining request and as to its continuing refusal to recognize the Union as the bar-gaining representative of any of its employees, and that any other factual issues whichthe Respondent sought to raise were not properly litigable in this unfair labor practicecase.On October 26, 1964, I issued an order vacating the notice of hearing hereinand allowing the parties until November 6, 1964, in which to file briefsThis Orderis attached as Appendix C. The time for filing briefs was subsequently extended untilDecember 1, 1964, at the request of the Respondent.The General Counsel and the Respondent have filed briefs which have been care-fully considered.In the Respondent's brief, it states the issues as follows:1.Whether the Respondent has in fact refused to bargain with the chargingparty.II.Whether the Respondent's combined district offices, Cleveland 1 and 2,constitute an appropriate bargaining unit.III.Whether the Regional Director's Decision finding that the Respondent'sdistrict offices Cleveland 1 and 2 are an appropriate unit is a finding of an appro-priate unit based solely upon extent of organization.IV.Whether the Regional Director's Decision was based on bias and prejudice.The record in the representation case, particularly the Respondent's request forreview of the Regional Director's Decision and Direction of Election, shows thatissues II, III, and IV were raised by the Respondent in the representation proceedingand decided by the Board when it denied the Respondent's request for review onApril 15, 1964.As pointed out in my Opinion Accompanying the Second Order toShow Cause (Appendix A), such issues may not be relitigated in the subsequent unfairlabor practice case. I am boundby theBoard's determination with regard to such AMERICAN LIFE & ACCIDENT INSURANCE CO. OF KY.261matters.On this point see. alsoEsquire, Inc., etc.,109 NLRB 530, 539, enfd. 222F. 2d 253 (C.A. 7);The Mountain States Telephone and Telegraph Company,136NLRB 1612, 1615;Brown Lumber Co.,143 NLRB 174, 175, 177.With respect to issue I raised by the Respondent-in effect that the admissions con-tained in the Respondent's pleadings regarding the Union's May 11, 1964, request tobargain and its continuing refusal to recognize the Union as the representative of anyof the employees are an insufficient basis for a finding of a refusal to bargain in viola-tion of Section 8(a)(5) of the Act-I have reconsidered the question but adhere tomy previous opinion that such admissions do constitute an adequate basis for a findingof a refusal to bargain in violation of Section 8(a) (5) of the Act.As indicated in my Opinion Accompanying the Second Order to Show Cause, theduty to bargain collectively embraces first of all the duty to recognize the representa-tive chosen by a majority of the employees in an appropriate bargaining unit as theexclusive representative of all the employees in such a unit.N.L.R.B. v. Clinton E.Hobbs Company,132 F. 2d 249, 251 (C.A. 1) andcases thereincited;N L.R.B. v.Dallas Concrete Co.,212 F. 2d 98 (C.A. 5). It is admitted by the Respondent that onApril 28, 1964, the Union was certified by the Regional Director as the exclusivebargaining representative of the employees in the Respondent's Cleveland 1 andCleveland 2 district offices, with certain exceptions, and that on or about May 11,1964, the Union requested the Respondent to bargain collectively with it. In view ofthis request the Respondent "was bound to make the next move."The M. H. Ritz-woller Co. v. N.L.R.B.,114 F. 2d 432, 436 (C.A. 7). Yet, as the Respondent admits,"the Respondent has and does refuse to recognize the Union as the bargaining repre-sentative of any of its employees."Thus the Respondent admits that it continues torefuse to take the first step in fulfilling its collective-bargaining obligation under theAct.These admissions afford an adequate basis for a finding of a refusal to bargain inviolation of Section 8(a)(5) and (1) of the Act, and there is therefore no need forthe taking of testimony on this issue.While the Respondent takes a contrary position and asserts in its brief, withoutany supporting argument, that my denial of a hearing on this issue denies it due processof law, in my view, as stated in my previous opinion, the Constitution does notrequire a hearing for the purpose of taking testimony where there are no factual issuesto decide. In addition to the cases cited in my previous opinion (Appendix A), seeProducers Livestock Marketing Association, etc. v. United States of America, et al.,241 F. 2d 192, 196 (C.A. 10), affirmed 356 U.S. 282, and cases therein cited. In thiscase the court stated that "it is fundamental to the law that the submission of evidenceis notrequired to characterize `a full hearing' where such evidence is immaterial to theissue to be decided ....Where no genuine or material issue of fact is presented thecourt or administrative body may pass upon the issues of law after according theparties the right of argument."Having concluded that the admissions in the Respondent's pleadings establish viola-tions of Section 8(a) (5) and (1) of the Act by the Respondent, and that the Respond-ent has raised no other issues of fact which are properly triable in this unfair laborpractice case, it is appropriate to grant counsel for the General Counsel's Motion forJudgment on the Pleadings, in which counsel for the Union has joined.KVP Suther-land Paper Company-Sutherland Division,143 NLRB 834, 836-837;MetropolitanLife Insurance Company,148 NLRB 1471:Equitable Life Insurance Company,149NLRB 359.SaidMotion for Judgment on the Pleadings is hereby granted and, inaccordance with the prayer of said motion, I hereby make the following:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.The Respondent, a Kentucky corporation having its principal office and place ofbusiness at Louisville, Kentucky, is engaged in the sale and issuance of industrial, life,health, and accident insurance in several States of the United States, including theStates of Kentucky, Ohio, and Indiana. In the course of its business the Respondentreceives premiums in excess of $50,000 annually in Ohio, and in excess of $100,000annually in Kentucky.The Respondent annually makes payment from its Louisville,Kentucky, office to policyholders outside the State of Kentucky in excess of $100,000and annually pays claims to policyholders in the State of Kentucky in an amount inexcess of $100,000.2.The Union is now, and has been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.3.The following employees of Respondent's district offices located in Cleveland,Ohio, constitute a unit appropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act:All debit agents employed at or working out of the Employer's Cleveland 1 andCleveland 2 district offices located in Cleveland, Ohio, excluding office clerical employ- 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDees, special agents, district managers, assistant district managers, superintendents,assistant superintendents, and professional employees, guards, and all other super-visors as defined in the Act.4.On or about April 21, 1964, a majority of the employees of the Respondent inthe unit stated above, by a secret-ballot election conducted under the supervision ofthe Regional Director for Region 8, National Labor Relations Board, in Case No.8-RC-5456, designated and selected the Union as their representative for the pur-poses of collective bargaining with the Respondent, and on or about April 28, 1964,said Regional Director certified the Union as the exclusive collective-bargaining repre-sentative of the employees in the said unit.5.At all times since on or about April 28, 1964, and continuing to date, the Unionhas been the representative for the purposes of collective bargaining of the employeesin the unit stated above, and, by virtue of Section 9(a) of the Act, has been, and isnow, the exclusive representative of all the employees in said unit for the purpose ofcollective bargaining with respect to rates of pay, wages, hours of employment, andother terms and conditions of employment.6.On or about May 11, 1964, the Union requested the Respondent to bargain col-lectively with it with respect to rates of pay, wages, hours of employment, and otherterms and conditions of employment, as the exclusive collective-bargaining repre-sentative of all the employees of Respondent in the said unit.7.Commencing on of about May 11, 1964, and at all times thereafter, Respondentdid refuse, and continues to refuse, to recognize the Union as the exclusive collective-bargaining representative of all the employees in the said unit, notwithstanding thefact that the Union was at the time duly designated and certified as the exclusive bar-gaining representative of the Respondent's employees in said unit.8.By refusing to recognize the Union as the exclusive collective-bargaining repre-sentative of the employees in the said unit on or about May 11, 1964, and thereafter,the Respondent has refused to bargain collectively with the Union in violation ofSection 8(a)(5) of the Act and has interfered with, restrained, and coerced itsemployees in violation of Section 8 (a)( I) of the Act.9.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and the entire recordin the case and pursuant to Section 10(c) of the, Act I recommend that Respondent,American Life and Accident Insurance Company of Kentucky, Cleveland, Ohio, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Insurance Workers International Union,AFL-CIO, as the exclusive bargaining iepiesentative of the employees in the follow-ing appropriate bargaining unit:All debit agents employed at or working out of the Employer's Cleveland I and.Cleveland 2 district offices located in Cleveland, Ohio, excluding office clerical employ-ees, special agents, district managers, assistant district managers, superintendents,assistant superintendents, and professional employees, guards, and all other super-visors as defined in the Act.(b) Interfering with the efforts of Insurance Workers International Union, AFL-CIO, to negotiate for or represent the employees in the said appropriate unit as theexclusive bargaining representative.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Upon request, bargain collectively with InsuranceWorkers InternationalUnion, AFL-CIO, as the exclusive representative of the employees in the appropriateunit described in paragraph 1(a) above, with respect to rates of pay, wages, hours ofwork, and other terms and conditions of employment, and embody in a signed agree-ment any understanding reached.(b) Post at its Cleveland I and Cleveland 2 district offices, copies of the attachednoticemarked "Appendix D." 1Copies of said notice, to be furnished by theIn the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of a TrialExaminer" In the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order." AMERICAN LIFE & ACCIDENT INSURANCE CO. OF KY.263Regional Director for Region 8, shall, after being duly signed by an authorized repre-sentative of the Respondent, be posted by the Respondent immediately on receiptthereof, and be maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 8, in writing, within 20 days from thereceipt of this Recommended Order, what steps it has taken to comply herewith.22In the event that this Recommended Order be adopted by the Board this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIX A[October 9, 1964]ON MOTION FOR SUMMARY JUDGMENT OPINION ACCOMPANYINGTHE SECOND ORDER TO SHOW CAUSEPursuant to the Motion for Summary Judgment filed by counsel for the GeneralCounsel on September 8, 1964, which was joined in by counsel for the ChargingParty, the Trial Examiner Owsley Vose, on September 23, 1964, issued an Orderto Show Cause directing the Respondent to file a response on or before October 5,1964, "showing cause, if any there be, why the Notice of Hearing in this proceedingshould not be vacated and the legal issues resolved by a written decision after thesubmission of briefs, and if it believes that there are any genuine issues of fact openfor decision in this proceeding, it shall set forth in the form of an offer of proof therelevant facts upon which it relies."On October 5, 1964, the Respondent, in purported compliance with the Order toShow Cause, filed an amended answer.However, in order to understand the signifi-cance of the Respondent's amended answer it is necessary to review the pleadingsin this case which were filed prior to the issuance of the Order to Show Cause.Paragraph 6 of the complaint alleges that all of the Respondent's debit agentsemployed at the Respondent's Cleveland 1 and Cleveland 2 district offices, withcertain exceptions, constitute an appropriate collective-bargaining unit.Paragraph 7of the complaint alleges that on April 28, 1964, the Regional Director, in Case No.8-RC-5456, after an election in which a majority of the employees voted for theCharging Party, hereinafter referred to as the Union, certified the Union as theexclusive bargaining representative of the employees in the aforesaid appropriatecollective-bargaining unit.Paragraph 9 of the complaint alleges that "commencingon or about May 11, 1964, and continuing to date, the Union has requested, and isrequesting, the Respondent to bargain collectively with respect to rates of pay . .and other terms and conditions of employment . . . of all the employees of Respond-ent in the unit described above in Paragraph 6." Paragraph 10 of the complaintalleges that "commencing on or about May 13, 1964, and at all times thereafter,Respondent did refuse, and continues to refuse, to recognize or bargain collectivelywith the Union as the exclusive collective-bargaining representative of all theemployees in the unit described above in Paragraph 6." Paragraphs 11-14, inclu-sive, of the complaint set forth the conclusions of the General Counsel that the con-duct set forth in Paragraph 10 of the complaint constitutes a violation of Section8(a)(5) and (1) of the Act.On August 25, 1964, the Respondent filed with the Regional Director its answerto the complaint which was signed by one of the firm of attorneys representing theRespondent, Richard A. Chenoweth.This signature, under Section 102.21 of theBoard's Rules and Regulations, Series 8, as amended, quoted below, constituted thecertificate ofMr. Chenoweth that he was familiar with the contents of the answer,that to the best of his knowledge, information, and belief there is good ground tosupport it, and that it is not interposed for the purpose of delay.In this answer the Respondent denied the allegations of paragraphs 6 and 8 of thecomplaint dealing with the appropriate unit and the Union's status as exclusive bar-gaining representative of all the employees in said unit and the conclusionary allega-tions set forth in paragraphs 11-14, inclusive.Regarding paragraphs 7, 9 and 10of the complaint the Respondent answered as follows:3.Concerning the allegationsmade in paragraph 7 of said Complaint,Respondent states that an election was conducted on or about April 21, 1964,in the unit described in paragraph 6 of said Complaint and that said employees 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDcast a majority of votes for said Union, however, Respondent further states thatsaid election was conductedand said unitwas certified by the Regional Directorunlawfully.4.Concerning the allegationsmade in paragraph 9 of said Complaint,Respondent states that said Union did on or about May 11, 1964,requestRespondent to bargain but that there has been no request tobargain since onor about May 11, 1964.5.Concerning the allegations made in paragraph 10 of said Complaint,Respondent states that it has never refused to bargain with said Union but thatithas and does refuseto recognizesaid Unionas the bargaining representativeof any of Respondent's employees.The Respondentin its originalanswer admittedthe remaining allegations of thecomplaint.The Respondent's amended answer in full is asfollows:Now comes the Respondent, by Counsel, and for the reason that itsOriginalAnswer has been interpreted by the General Counsel's representative contrarilyto the intendedmeaning,Respondentsubmits itsAmended Answer for the pur-pose of making certain its defense to the Complaint and removingpossibleambiguity and uncertainty that may be presentin itsOriginal Answer:1.Admits the allegations made in the Complaint in Paragraphs 1, 2, 3, 4, 5,and 7.2.Denies the allegations made in the Complaint in Paragraphs 6, 8, 9, 10,11, 12, 13 and 14.3.Answering further, Respondent states in addition to the foregoing denialof allegations and as an affirmative defense to the Complaint, that the RegionalDirector'sDecision concerning the appropriateness of the unit described inParagraph 6 of the Complaint was contrary to the provisions of the Act andbiased and prejudiced.In my opinion, the Respondent's amended answer does not comply with the Orderto Show Cause. This Order to Show Cause was issued because it appeared from areading of the Respondent's original answer to the complaint, withitsadmissionsregarding the Union's majority status in the certified unit, the Union's May 11, 1964,request to bargain, and the Respondent's continuing refusal to recognize the Unionas the bargaining representative of the Respondent's employees, and its challenge ofthe Regional Director's unit determination, that thiswas the usual case of atechnicalrefusal to bargain in order to preserve the Respondent's right to obtain court reviewof the validity of the Board's Order of April 15, 1964, which in effect approved theRegional Director's actionsin the representationcase, including his determinationas to the appropriatebargaining unit.In such a technical refusal to bargain case, the factualissues open in the unfairlabor practice proceeding before the Board are very narrow,since the issues whichwere litigated or were open to litigationin the representation proceedingmay not berelitigatedin the unfair labor practice or complaintcase.Pittsburgh Plate GlassCompanyv.N.L.R.B., 313 U.S. 146, 161-162;N.L.R.B. v. West Kentucky CoalCompany,152 F. 2d 198, 200-201 (C.A. 6), cert. denied 328 U.S. 866;Allis-Chalmers Manufacturing Company v. N.L.R.B.,162 F. 2d 435 (C.A.7); N.L.R.B. v.Burroughs Corp.,261 F. 2d 463, 465-466 (C.A.2); Quaker City LifeInsuranceCompany,138 NLRB 61, enfd. 319 F. 2d 690 (C.A.4); Continental Bus System,Inc. d/b/a Continental Rocky Mountain Lines, Inc.,138 NLRB 894;Lamar Hotel,140 NLRB 226, 229;Ideal Laundry and Dry Cleaning Co.,140 NLRB 1412, 1413.Under the doctrine of these decisions, evidence relating to the appropriateunit issuemay be received in the subsequent unfair labor practice proceeding only if it waspreviously unavailable or if itrelatesto events subsequent to the Board's determina-tion in the representation proceeding.SeeSinger Sewing Machine Co.v.N.L.R.B.,329 F. 2d 200, 204 (C.A. 4).The Respondent has been given an opportunityin itsresponse to the Order to ShowCause to clarify the issues in the pending proceeding and to state whether it has anyevidence which would be admissible in evidence were a formal hearing for the pur-pose of taking testimony held in this case.The Respondent has elected not to takeadvantage of this opportunity; instead it has chosen to obfuscate the issues by elimi-nating from its amended answer the admissions contained in its original answerregarding the Union's initial request to bargain collectively with it as the exclusiverepresentative of the employees in the certified unit and its continuing refusal torecognize the Union.However, the Respondent does not assertin its amended AMERICAN LIFE & ACCIDENT INSURANCE CO. OF KY.265answer that it was mistaken in its previous admissions and that they are not in facttrue.Instead the Respondent appears to be taking the position that, true or not, itis up to the General Counsel to prove these facts through the formal hearingprocess.As stated below, I do not believe that such a position is legally sustainable.However,to avoid any misunderstanding of the Respondent'sposition,I am going to give theRespondent a second opportunity to clarify its position, and to this end is this dayissuing a Second Order to Show Cause.There is a suggestion in the course which the Respondent has taken in this case-in refusing to state the nature of the issues involved in the case-that I have no rightin advance of the formal opening of the hearing to seek a clarification of the issuesinvolved.I am relying on the powers vested in me in Section 102.35 of the Board'sRules and Regulations, and upon Sections 102.20 and 102.21 dealing with the sub-ject of answers.Section 102.20 of the Board's Rules and Regulations, Series 8, asamended, provides as follows:The respondent shall, within 10 days from the service of the complaint, file ananswer thereto.The respondent shall specifically admit, deny, or explain eachof the facts alleged in the complaint, unless the respondent is without knowledge,in which case the respondent shall so state, such statement operating as a denial.All allegations in the complaint, if no answer is filed, or any allegation in thecomplaint not specifically denied or explained in an answer filed, unless therespondent shall state in the answer that he is without knowledge, shall bedeemed to be admitted to be true and shall be so found by the Board, unlessgood cause to the contrary is shown.Section 102.21, which also deals with answers, states in part as follows:Except when otherwise specifically provided by rule or statute, an answer neednot be verified or accompanied by affidavit.The signature of an attorney con-stitutes a certificate by him that he has read the answer; that to the best of hisknowledge, information, and belief there is good ground to support it; and thatit is not interposed for delay. If an answer is not signed or is signed with intentto defeat the purpose of this rule, it may be stricken as sham and false and theaction may proceed as though the answer had not been served.In view of the inconsistency in the allegations of the Respondent's two answersand the Respondent's failure in its amended answer to explain its position, theRespondent's amended answer appears not only not to meet the requirements ofSection 102.20 of the Board's Rules, but also raises a question as to whether theRespondent's attorneys have fully complied with the requirements of Section 102.21regarding the attorney's certificate.SeeHarvey Aluminum v. N.L.R.B.,56 LRRM2982, 2987-2988, 335 F. 2d 749 in which the Ninth Circuit upheld a Trial Examiner'saction in refusing to require the General Counsel to go to proof on an allegationof the complaint which had been denied by the Respondent in its answer, wherethe Ninth Circuit deemed the denial a sham and in violation of Section 102.21 ofthe Board's Rule.There is nothing unusual about the requirement in the Board's Rules and Regu-lations that the Respondent explain each of the facts alleged in the complaint.Rule8(b) of the Federal Rules of Civil Procedure provides that "a party shall state inshort and plain terms his defenses to each claim asserted" and that "When a pleaderintends in good faith to deny only a part or a qualification of an averment, he shallspecify so much of it as is true and material and shall deny only the remainder."In view of the course which the pleadings have taken in this case, the Respondent'samended answer would appear to be vulnerable under Rule 8(b) of the FederalRules also.In my opinion, the circumstances of the case are such that it is particularly appro-priate to seek a clarification of the issues in advance of the parties and the Govern-ment spending their time, money, and energies in preparing the case and journeyingto the place of hearing.Unless the admissions contained in the Respondent's originalanswer are factually incorrect, there may be no factual issues which may be litigatedat a formal hearing.The purpose of my requiring a response to a second Order toShow Cause is to ascertain the factual accuracy of the admissions in the Respondent'soriginal answer and to find out whether the Respondent is seeking to raise any factualissueswhich are properly litigable in the instant proceeding. If the Respondent'sresponse indicates that it is seeking to raise such issues, then a hearing will be directedat the earliest opportunity. If the Respondent's response fails to make such a show-ing, then I will set a date for the filing of briefs in which the parties can treat the 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDissues in the case as they see them.Thereafter I will issue my Decision and Recom-mended Order which will be reviewed by the Board if the Respondent files exceptionsthereto.All of the Respondent's rights to obtain court review of the Board's unit determi-nation will be preserved by this procedure.The entire record in the representationproceeding is available to me and will be considered by me, and by the Board in itsconsideration of this case, to the extent that it contains evidence which is relevantand material to the issues in this case.And should the Respondent seek a reviewof the decision ultimately to be entered by the Board herein, the entire record in therepresentation case will be certified to the Court of Appeals pursuant to Section 9(d)of the Act, and the entire proceedings in the representation case, including the con-duct of the election and the Board's determination of the appropriate unit, will besubject to the scrutiny of the Court of Appeals.This is the scheme embodied in theAct for the review of Board determinations in representation cases.It is perhaps unnecessary to add, but in view of the course which these proceedingshave thus far taken, it may be helpful to state, that a party respondent in a NationalLabor Relations Board proceeding is not entitled to the convening of a formal hear-ing for the purpose of adducing evidence unless the case presents factual issues forresolution.As the Second Circuit has held, "Neither the statute, nor the Constitu-tion, gives a hearing where there is no issue to decide . . . . The Constitution protectsprocedural regularity,not as an end in itself, but as a means of defending substantiveinterests."Fay v. Douds, Regional Director,172 F. 2d 720, 725 (C.A. 2). See alsoHarvey Aluminum v. N.L.R.B.,56 LRRM 2982, 2987-2988, 335 F. 2d 749 (C.A. 9).Accordingly, a Second Order to Show Cause is being issued directing the Respond-ent to file a response stating whether in fact, as stated in the Respondent'soriginalanswer.(a)The Union on or about May 11, 1964, did request the Respondent tobargain collectively; and(b) The Respondent has and does refuse to recognize the Union as the bar-gaining representative of any of its employees.The Orderto Show Cause provides that if the Respondent in its response theretodenies the truth of statements(a) and(b) above, which were admitted to be truein the Respondent'soriginal answer, the Respondent shall explain the discrepanciesbetween thetwo answersfiled byit in this case.The Order to Show Cause further provides that if the Respondent in its responseadmits the truth of statements(a) and(b) above, then the Respondent shall (1) filea second amended answer fully complying with Sections 102.20 and 102.21 of theBoard's Rules and Regulations;(2), state what, if any, issues it proposes to tenderin this case other than those already litigated in the representation proceeding, andstate the general nature of the facts which the Respondent proposes to adduce regard-ing such issues;and (3)insofar as the Respondent intends to raise issues previouslylitigated in the representation case, state the general nature of the facts which theRespondent proposes to adduce herein and the basis for its position that such factsare admissible in evidence in this case.SECOND ORDER TO SHOW CAUSE[October 9, 1964]The undersigned Trial Examiner Owsley Vose issued and served upon theRespondent an Order to Show Cause dated September 23, 1964. The Respondenton October 5, 1964, filed an amended answer in purported response to the Order toShow Cause. I have considered the matter and have concluded that a clarificationof the Respondent's position in this case is necessary.Accordingly, for the reasonsset forth in the accompanying opinion,IT IS HEREBY ORDERED that on or before Monday, October 19, 1964, the Respond-ent shall file a response hereto showing cause, if any there be, why the issues in thiscase should not be resolved without a formal hearing for the purpose of takingtestimony upon the basis of briefs submitted by the parties.IT is FURTHER ORDERED(1)That the Respondent state in its response whether, in fact, as stated in theRespondent's original answer,(a)The Union, on or about May 11, 1964, did request the Respondent tobargain collectively; and(b)The Respondent has and does refuse to recognize the Union as the bar-gaining representative of any of its employees AMERICAN LIFE & ACCIDENT INSURANCE CO. OF KY.267(2)That if the Respondent denies in its response the truth of (a) and (b) above,then it shall explain the discrepancies between the two answers filed by it in this case.(3)That if the Respondent in its response admits the truth of statements (a) and(b) above, then the Respondent shall(i)File a second amended answer fully complying with Sections 102.20 and102.21 of the Board's Rules and Regulations;(ii)State what, if any, issues it proposes to tender in this case other thanthose already litigated in the representation proceeding, and state the generalnature of the facts which the Respondent proposes to adduce regarding suchissues: and(iii)Insofar as the Respondent intends to raise issues previously litigated inthe representation case, state the general nature of the facts which the Respond-ent proposes to adduce herein and the basis for its position that such facts areadmissible in evidence in this case.APPENDIXB[September23, 1964]ORDER TO SHOW CAUSECounsel for the General Counsel, joined by counsel for the Charging Union, hasfiled and served upon the Respondent, a Motion for Summary Judgment and hasfiled in support of this motion the complete transcript of testimony and all of theexhibits filed in Case No. 8-RC-5456, a copy of the Regional Director's Decisionand Direction of Election therein, and a copy of the Board's Order of April 15, 1964,denying the Respondent's request for review of that Decision.The Respondent hasfiled a Brief in Opposition to Motion for Judgment on the Pleadings.The matterhas been referred to Trial Examiner Owsley Vose for disposition.The complaint alleges that on April 28, 1964, the Regional Director in Case No.8-RC-5456 certified the Union as the exclusive bargaining representative of all debitagents employed at the Respondent's Cleveland 1 and Cleveland 2 district offices,with certain exceptions, and that the Respondent violated Section 8(a)(5) of theAct in that on and after May 13, 1964, it "did refuse, and continues to refuse, torecognize or bargain collectively with the Union" as the exclusive bargaining repre-sentative of the employees in the certified bargaining unit.The Respondent's answeradmits that "it has and does refuse to recognize said Union as the bargaining repre-sentative of any of the Respondent's employees," but denies the allegations of thecomplaint regarding the appropriate unit.The Respondent's Brief in Oppositionstates only that "the Regional Director's determination in the representation case wasbiased and prejudiced" and that "it was irrational in basis."The Respondent did notclarify further in its Brief in Opposition the nature of its objections to the RegionalDirector's Decision and Direction of Election.However,in itsRequest for Reviewof Decision and Direction of Election the Respondent filed with the Board, theRespondent challenged only the Regional Director's determination with respect tothe appropriate unit.The Respondent does not suggest either in its answer or in itsBrief in Opposition that there have been any significant changes in the appropriateunit since the issuance of the Board's Order of April 15, 1964, or that it now haspreviously unavailable or newly discovered evidence relating to the appropriate unit.It appears from the pleadings, the General Counsel's Motion and the Respondent'sBrief in Opposition that the only issues which the Respondent may be seeking toraise in this case are those which have already been determined by the Board in itsOrder of April 15, 1964, denying the Respondent's Request for Review of theRegional Director's Decision and Direction of Election, which issues are not openin the pending proceeding.Accordingly, there may be no genuine issues of fact fortrial, but only issues of law which can be decided on briefs. If there are no factualissues to be tried, the Notice of Hearing herein should be vacated and set aside andthe parties then given an opportunity, within a time to be set by me, to file briefs onthe legal issues in the case.Accordingly,IT IS ORDERED that on or before Monday, October 5, 1964, the Respondent shallfile a response hereto showing cause, if any there be, why the Notice of Hearing inthis proceeding should not be vacated and thelegal issuesresolved by a writtendecision after the submission of briefs, and if it believes that there are any genuineissues of fact open for decision in this proceeding, it shall set forth in the form ofan offer of proof the relevant facts upon which it relies. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX C[October 26, 1964]ON MOTION FOR JUDGMENT ON THE PLEADINGSORDERCounsel for the General Counsel on September 8, 1964, filed a Motion for Judg-ment on the Pleadings in which he contended that certain admissions contained inthe Respondent's answer to the complaint established that there were no factualissues remaining for disposition in this case and that under the law applicable to theadmitted facts he was entitled to a judgment on the pleadings.Thereafter counselfor the Charging Party duly joined in said motion.The Respondent filed a briefin opposition to the motion.After consideration of the motion and the Respondent'sbrief in opposition, the Trial Examiner Owsley Vose issued an Order to ShowCause against the Respondent which was designed to ascertain what, if any, factualissueswere involved in this case.The preamble to the order stated that if itappeared that there were no factual issues to be decided in the case, an opportunitywould be given to the parties to brief the legal issues. In response to the Order toShow Cause the Respondent filed an amended answer in which the admissions reliedon by counsel for the General Counsel in his motion were eliminated and a denialof the refusal to bargain allegation was substituted for the explanatory answer givenin the Respondent's original answer. In the Respondent's amended answer it admit-ted the allegations of paragraph 7 of the complaint relating to the vote of a majorityof the employees in favor of the Union in the Board-conducted election and theRegional Director's certification of the Union.Deeming the Respondent's amendedanswer inadequate and requiring further clarification, I issued a Second Order toShow Cause directing the Respondent to clarify its position and to state the generalnature of the factual issues which it proposed to raise in the case.In response to the Second Order to Show Cause the Respondent filed an answerthereto in which it again stated, as it had stated in its original answer, that "theUnion, on or about May 11, 1964, did request the Respondent to bargain collectively"and that "the Respondent has and does refuse to recognize the Union as the bargain-ing representative of any of its employees."However, the Respondent contended inits answer to the Second Order to Show Cause,first,that the pleadings raised a fac-tual issue concerning the refusal to bargain with respect to which the General Coun-sel had a burden of proof to sustain, and,second,that the Regional Director's unitdetermination, later upheld by the Board when it denied the Respondent's Requestfor Review, was invalid on the grounds (I) that such determination was contrary tolaw and precedent and was reached without consideration of the Respondent's brief,and (2) that it was not supported by the evidence in the representation proceedingand is contrary to additional evidence regarding the unit question which it proposedto offer herein.Although I directed the Respondent in the Second Order to ShowCause to state the basis for its position that such additional evidence is admissible inevidence herein, the Respondent failed to do so. It appears from the Respondent'sanswer to the Second Order to Show Cause that the Respondent is merely seeking toadduce additional evidence on the unit question which was available to it at therepresentation hearing and which it failed to adduce for the reason that Respondentdeemed the record as made more than adequate to support a decision in its favoron the unit issue.The Respondent's contention that the pleadings raise a factual issue regarding therefusal to bargain is not meritorious in view of the Respondent's admissions as tothe Union's request to bargain collectively and the Respondent's continuing refusalto recognize the Union. Such admissions relieve the General Counsel of the burdenof proof on this issue for it is well settled that recognition of the exclusive bargainingrepresentative of employeesisanindispensable prerequisite to collective bargainingand a failure to recognize the statutory bargaining representative of the employeesin an appropriate unit, after a request to bargain collectively, is legally sufficient toestablish this element of a violation of Section 8(a) (5) of the Act.With respect to the Respondent's challenge of the validity of the Regional Direc-tor's and the Board's appropriate unit finding, the Respondent's pleadings herein,including its answer to the Second Order to Show Cause, considered in context,establish that there are no factual issues remaining for decision in this case.Thesepleadings show that the factual issues which the Respondent now seeks to raise were(1) either litigated in, or were properly litigable in, the representation proceeding,or (2) were presented to and disposed of by the Board when it denied the Respond- CARPENTERS DISTRICT COUNCIL OF I.C. AND VICINITY269ent'sRequest for Review of the Regional Director's Decision and Direction of Elec-tion.The remainingissuesinvolve legal questions which may be fully treated inbriefs.Wherefore, the Respondent having been given a full opportunity to state thenature of the issues which it proposes to raise in this case and the Respondent's plead-ingsfiled herein having affirmatively shown that the only factual issues which itseeks to raise are those which are not litigable in this proceeding, no other validreason having been advanced for convening a formal hearing for the purpose oftaking testimony and receiving other evidence, and it appearing that thelegal issuespresented by the pleadings may be adequately dealt with in briefs,IT IS ORDERED:1.That the notice of the hearing in this proceeding is hereby vacated and set aside.2.That the parties may have until November 16, 1964, to file briefs.APPENDIX DNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL bargain collectively with Insurance Workers International Union,AFL-CIO, as the exclusive bargaining representative of our employees in theappropriate unit described below:All debit agents employed at or working out of the Employer's Cleveland 1and Cleveland 2 district offices located in Cleveland, Ohio, excluding officeclerical employees, special agents, district managers, assistant district man-agers, superintendents, assistant superintendents, and professional employees,guards, and all other supervisors as defined in the Act.WE WILL NOT interfere with the efforts of Insurance Workers InternationalUnion, AFL-CIO, to negotiate for or represent as exclusive bargaining repre-sentative of the employees in the bargaining unit stated above.Dated-------------------By-------------------------------------------(Representative)(Title)AMERICAN LIFE AND ACCIDENT INSURANCE COMPANY OF KENTUCKY,Employer.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 720Bulkley Building, 1501 Euclid Avenue, Cleveland, Ohio, Telephone No. Main 1-4465,if they have any question concerning this notice or compliance with its provisions.Carpenters District Council of KansasCity and Vicinity, AFL-CIOand J.E.Dunn ConstructionCo.Case No. 17-CC-220.April 21, 1966DECISION AND ORDEROn December 15, 1965, Trial Examiner Owsley Vose issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief ; General Counsel filed cross-exceptions to the Trial Examiner's Decision and a supporting brief;158 NLRB No. 29.